Citation Nr: 1520243	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-49 744	)	DATE
	)
	MERGED APPEAL	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for urinary incontinence, to include as secondary to service-connected spondylolisthesis.

2. Entitlement to service connection for erectile dysfunction, to include special monthly compensation due to the loss of use of a creative organ.  

3. Entitlement to service connection for a stomach condition, to include as secondary to the Veteran's service-connected disabilities.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1980 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) as a merged appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to TDIU; a February 2009 rating decision by the RO in San Juan, which denied service connection for a stomach condition; a June 2009 rating decision by the RO in San Juan, which denied service connection for erectile dysfunction; and a December 2009 rating decision by the RO in San Juan, which denied service connection for urinary incontinence.  

The issues of service connection for erectile dysfunction, to include special monthly compensation due to the loss of use of a creative organ; service connection for a stomach condition, to include as secondary to the Veteran's service-connected disabilities; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's urinary incontinence is not directly related to an in-service incident, illness or injury; it is not etiologically related to the Veteran's service-connected spondylolisthesis.


CONCLUSION OF LAW

The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, § 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant matter, the RO received the Veteran's claim for service connection for urinary incontinence in September 2009.  In a letter dated October 20, 2009, the Veteran was notified of the evidence required to substantiate the underlying service connection claim, which the Board finds provided adequate notice and afforded him a meaningful opportunity to participate in the development of his claim.  Further the Veteran has not raised an issue with regard to the adequacy of the notice provided in this case.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, and lay statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 
Urinary Incontinence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that service connection on a direct basis is not warranted because, although the Veteran has a confirmed diagnosis of urinary incontinence, the Veteran's service treatment records and military personnel records are silent for any complaints of or treatment for a urinary tract condition while in service.  Neither has the Veteran contended that any specific incident or illness, not recorded in his service records, is the cause of his condition.  Thus, because there has been no in-service incident, illness or injury to which the present disability may be etiologically connected, service connection on a direct basis is not warranted.

However, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).  Here, the Veteran contends that his urinary incontinence should be service connected as secondary to his service-connected L5-S1 spondylolisthesis.  
 
A review of the record indicates that in September 2007 and January 2008, the Veteran presented for medical care, but did not report any genitourinary issues.  A VA medical record dated April 2008 shows that the Veteran presented with back pain, but reported normal urination.  

The Veteran was afforded a VA examination in December 2009 in connection with his claim.  In that examination, the VA examiner gave a diagnosis of urinary incontinence with an onset in 1998.  The VA examiner took a complete medical history and noted that the Veteran suffers from continual urine leakage that is spontaneous and requires the wearing of absorbent material that must be changed more than 4 times per day.  There was no history of urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction, renal failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  The Veteran was noted to have erectile dysfunction which was likely the result of a neurologic disease.  The Veteran had a normal bladder exam, normal urethra exam, normal perineal sensation, and no peripheral edema.  Anus and rectal wall exams were normal.  Bulbocavernosus reflex was normal.  Right and left dorsalis pedis pulse and posterior tibial pulse were normal.  Penis, testicles, prostate, epididymis/spermatic cord/scrotum, and seminal vesicle exams were normal.  Cremasteric reflexes were normal.  The VA examiner then opined that the Veteran's urinary incontinence is not caused by or the result of his service connected L5-S1 spondylolisthesis.  Specifically, he noted that the nerves that innervate the bladder sphincter, the failure of which would lead to urinary incontinence, do not come from the L5-S1 spinal cord segment.  

The Veteran,  for his part, asserts that his diagnosed urinary incontinence is, in fact, secondary to his spinal disc injury because bladder urgency can be related to a disc injury called Cauda Equina Syndrome (CES).  Specifically, he argues that CES results from a herniated lumbar disc in 1-15 percent of lumbar disc herniations, and that 70 percent of the cases of herniated discs leading to CES develop in people with a history of chronic low back pain, a symptom he experienced.  He also argues that he is prone to CES because males in their 30s and 40s are most prone to its development.  

However, despite the Veteran's arguments to the contrary, the Board finds that service connection is not warranted in this case as a nexus has not been established between his service-connected disability and his urinary incontinence.  At the outset, the Board notes that while a lay person is competent to report observable symptomatology of an injury or illness, etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus is not competent to provide a diagnosis of CES, nor is he competent to provide an etiology opinion regarding a nexus between his urinary incontinence and any back injury he may have.  Moreover, the Board finds that the record is void of any evidence that would indicate that the Veteran has ever been diagnosed with CES, nor that any hypothetical diagnosis of CES would be related to his active military service.  Therefore, any opinion linking his present urinary incontinence to such a hypothetical CES diagnosis is of limited probative value in the instant case.  Further, no medical evidence linking the Veteran's urinary incontinence to his diagnosed spondylolisthesis has been provided.

On the contrary, the Board finds particularly probative the opinion provided by the December 2009 VA examiner which opines against a medical nexus between the Veteran's spondylolisthesis and urinary incontinence.  That etiology opinion was provided by a physician following a thorough physical examination and review of the entire record.  Further, the VA physician provided an explanation for his negative etiology opinion, namely that the nerves which would lead to the Veteran's urinary incontinence do not come from the segment of the spinal cord for which the Veteran is service connected.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's spondylolisthesis and his urinary incontinence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for urinary incontinence, to include as secondary to service-connected spondylolisthesis, is denied.


REMAND

VA's duty to provide a medical examination or medical opinion is triggered when there is insufficient evidence in the record on which to decide the claim, but there is (A) competent lay or medical evidence of a current disability or persistent recurrent symptoms of a disability; (B) evidence of an in-service incident, illness or injury; and (C) an indication that the current disability or symptoms may be related to the in-service incident, illness or injury.  38 C.F.R. § 3.159(c)(4)(i) (2014).  That a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Shoffer v. Principi, 16 Vet. App. 208, 213 (2002).  

Concerning the Veteran's claim for service connection for a stomach condition secondary to his various other service-connected disabilities, The Board finds that a new VA examination is necessary so that  additional information and opinions may be obtained.  The Veteran was afforded a VA examination in September 2008 in which a VA examiner determined that, despite reported stomach discomfort and epigastric burning sensations which had become progressively worse since onset, radiographic and fluoroscopic evaluation revealed a normal upper gastrointestinal (GI) series, and therefore the Veteran did not have a stomach condition.  Because no diagnosis could be given, the VA examiner did not provide an etiology opinion.

However, in December 2009, the Veteran underwent an upper GI tract endoscopy which revealed a normal esophagus, diminutive hiatal hernia, and mild gastritis in the antrum with a few prepyloric erosions and erosions in fundus.  Thus, in light of the later findings that the Veteran exhibited stomach symptoms, to include gastritis and prepyloric erosions, the Board finds that a new VA examination and etiology opinion is necessary before it can fully adjudicate the claim.

With regard to the Veteran's claim for service connection for erectile dysfunction, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's full medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran claims that his erectile dysfunction is secondary to his service connected spondylolisthesis.  In the alternative, he has argued that his erectile dysfunction is the result of medications which he has been prescribed for his various service-connected conditions.  

In June 2009, the Veteran was afforded a VA examination in connection with his claim.  In the resulting report, the VA examiner opined that the Veteran's erectile dysfunction is not caused by or a result of the Veteran's spondylolisthesis because the nerves that innervate the penis do not come from the portion of the spinal cord segment for which the Veteran is service connected.  However, that report did not address whether the Veteran's erectile dysfunction may be attributed to any treatment the Veteran has received or medications prescribed for his various service-connected disabilities.  As such, the Board finds that a remand is required so that an addendum opinion may be obtained which addresses whether the Veteran's erectile dysfunction may be attributed to any treatment associated with his various service-connected disabilities.  

Finally, concerning the Veteran's claim for TDIU for the period of August 20, 2007 through July 8, 2008, in January 2008, following the issuance of the rating decision which denied his claim for TDIU, the Veteran submitted additional evidence, including medical records from the Family Department of Puerto Rico concerning his service-connected spine disability during the period in question, and handicapped identification materials.  In October 2010, the AOJ issued a statement of the case (SOC) which did not consider that evidence.  A review of the claims folder does not show that the Veteran ever waived consideration of that evidence by the AOJ in the first instance.  Therefore, on remand, the RO must consider all evidence pertaining to the Veteran's claim for TDIU in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in connection with his claim for service connection for a stomach condition.  The entire claims file and a copy of this remand should be made available to the examiner.  

The examiner should review all treatment records, to include the results of the Veteran's December 2009 upper GI tract endoscopy.  Thereafter, the examiner should state whether the Veteran has a present diagnosis of a stomach condition.  If a present diagnosis is found, the examiner should then opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's stomach condition is etiologically linked to his service connected spondylolisthesis, or any treatment thereof.  

A complete rationale for any diagnosis or opinion must be given, to include citation to medical treatise evidence or known medical principles.  

2. Return the claims file to the June 2009 VA examiner for an addendum opinion regarding the Veteran's current erectile dysfunction.  If the June 2009 examiner is not available, the record should be provided to an appropriate medical professional so as to obtain the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)

The examiner should review the entire record pertaining to the Veteran's history of erectile dysfunction, as well as his history of treatment for his various service-connected disabilities, to include the prescription of any medications.

 Thereafter, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current erectile dysfunction is etiologically linked to any service-connected disability or treatment thereof.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the issues of service connection for a stomach condition and erectile dysfunction in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.

4. The AOJ should also readjudicate the Veteran's claim of service connection for entitlement to TDIU, considering all evidence received since the initial rating decision was issued in November 2007, and undertaking any additional development deemed warranted in consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be provided with a SSOC and given an appropriate period of time to respond before the matter is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


